 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     A Limited Liability Partnership
 2   Including Professional Corporations
   ORI KATZ, Cal. Bar No. 209561
 3 JEANNIE KIM, Cal. Bar No. 270713
   GIANNA SEGRETTI, Cal. Bar No. 323645
 4 Four Embarcadero Center, 17th Floor
   San Francisco, California 94111-4109
 5 Telephone:    415.434.9100
   Facsimile:    415.434.3947
 6 E mail        okatz@sheppardmullin.com
                 jekim@sheppardmullin.com
 7               gsegretti@sheppardmullin.com

 8 [Proposed] Attorneys for
   Debtors and Debtors in Possession
 9
10                             UNITED STATES BANKRUPTCY COURT
11                     NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
12

13 In re                                        Case No. 20-30748

14 ☐ SIZZLER USA ACQUISITION, INC., a           Joint Administration Requested with
     Delaware corporation                       Case Nos. 20-30746, 20-51400, 20-51401,
15 ☐ SIZZLER USA HOLDINGS, INC., a              20-51402, 20-51403
     Delaware corporation
16 ☐ SIZZLER USA FINANCE, INC., a               Chapter 11 Proceeding
     Delaware corporation.
17 ☐ WORLDWIDE RESTAURANT                       DEBTORS’ MOTION FOR ORDER
     CONCEPTS, INC., a Delaware                 APPROVING STIPULATION
18   corporation                                REGARDING USE OF CASH
   ☐ SIZZLER USA, INC., a Delaware              COLLATERAL, PROVISION OF
19   corporation                                ADEQUATE PROTECTION AND
   ☐ SIZZLER USA FRANCHISE, INC., a             DEBTOR IN POSSESSION FINANCING
20   Delaware corporation                       AND MEMORANDUM OF POINTS AND
   ☐ SIZZLER USA REAL PROPERTY, INC.,           AUTHORITIES
21   a Delaware corporation
   ☐ SIZZLER USA RESTAURANTS, INC., a           [Filed Concurrently with Declaration of
22   Delaware corporation                       Christopher Perkins in Support of First Day
   ☒ ALL DEBTORS,                               Motions]
23
                Debtors and                     Judge:   Hon. Elaine Hammond
24              Debtors in Possession.          Date:    September 22, 2020
                                                Time:    9:30 a.m.
25                                              Place:   Tele/Videoconference

26

27

28


     SMRH:4837-8755-0412.3                                              DIP FINANCING MOTION
 1                                                      TABLE OF CONTENTS
                                                                                                                                              Page
 2
     I.       BACKGROUND ..................................................................................................................12
 3
     II.      PREPETITION LOAN OBLIGATIONS.............................................................................13
 4
     III.     PROPOSED DIP FINANCING ...........................................................................................13
 5
              A.         The DIP Loan and Use of Cash Collateral Are Critical to Facilitate the
 6                       Debtors’ Restructuring. ............................................................................................13

 7            B.         The Debtors’ Selection of the DIP Lender as Lender. .............................................14

 8 IV.        REQUIRED DISCLOSURES FOR CASH COLLATERAL AND FINANCING
              MOTIONS ............................................................................................................................15
 9
     V.       MEMORANDUM OF POINTS AND AUTHORITIES .....................................................18
10
              A.         The DIP Loan Should Be Approved Under Bankruptcy Code Section
11                       364(c), 364(d)(1) ......................................................................................................18

12            B.         The Court Should Grant the Debtors Access to Cash Collateral Under
                         Bankruptcy Code Section 363(c)(1) on a Final Basis. .............................................22
13
              C.         The Automatic Stay Should be Modified on a Limited Basis..................................24
14
     VI.      NOTICE ...............................................................................................................................24
15
     VII.     CONCLUSION ....................................................................................................................25
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                          -2-
     SMRH:4837-8755-0412.3                                                                                        DIP FINANCING MOTION
 1
                                                       TABLE OF AUTHORITIES
 2
                                                                                                                                        Page(s)
 3 Cases

 4
   In re Antico Mfg. Co.
 5     31 B.R. 103 (Bankr. E.D.N.Y. 1983) .........................................................................................21

 6 In re Defender Drug Stores
       126 B.R. 76 (Bankr. D. Ariz. 1991), aff’d, 145 B.R. 312 (B.A.P. 9th Cir. 1992)......................21
 7
   In re Green
 8     436 B.R. 91 (Bankr. S.D. Ill. 2010) ...........................................................................................23
 9 In re McKillips
10     81 B.R. 454 (Bankr. N.D. Ill. 1987) ...........................................................................................23

11 Unsecured Creditors’ Comm. V. First Nat’l Bank & Trust Co. (In re Ellingsen
      MacLean Oil Co.)
12    834 F.2d 599 (6th Cir. 1987) ......................................................................................................21
13 Weinstein, Eisen, Weiss LLP v. Gill (In re Cooper Common, LLC)
      424 F.3d 963 (9th Cir. 2005) ......................................................................................................22
14

15 Statutes

16 11 U.S.C. § 363(a) ............................................................................................................................23

17 11 U.S.C. § 363(c)(2)(B) ..................................................................................................................18

18 11 U.S.C. § 364 ..........................................................................................................................16, 21

19 11 U.S.C. §364(c) .................................................................................................................16, 19, 21

20 11 U.S.C. § 506(c) ................................................................................................................16, 18, 21

21 Bankruptcy Code Chapter 11 ...................................................................................12, 13, 16, 18, 19

22
      Bankruptcy Code § 105 ....................................................................................................................25
23
      Bankruptcy Code § 361 ........................................................................................................23, 24, 25
24
      Bankruptcy Code § 362 ....................................................................................................................25
25
      Bankruptcy Code § 363 ..............................................................................................................22, 25
26
      Bankruptcy Code § 363(c)(1) .....................................................................................................22, 23
27
      Bankruptcy Code § 363(c)(2) ...........................................................................................................23
28

                                                                           -3-
      SMRH:4837-8755-0412.3                                                                                      DIP FINANCING MOTION
 1 Bankruptcy Code § 364 ....................................................................................................................25

 2 Bankruptcy Code § 364(c) ...............................................................................................................22

 3 Bankruptcy Code § 364(d) ...............................................................................................................22

 4 Bankruptcy Code § 364(d)(1) ..........................................................................................................19

 5
      Bankruptcy Code § 364(e) ...............................................................................................................22
 6
      Bankruptcy Code § 503(b) ...............................................................................................................14
 7
      Bankruptcy Code § 503(b)(1) ....................................................................................................14, 21
 8
      Bankruptcy Code § 507 ....................................................................................................................25
 9
      Bankruptcy Code § 507(a) ...............................................................................................................14
10
      Bankruptcy Code § 507(b) ...............................................................................................................14
11

12 Bankruptcy Code § 1107(a) .............................................................................................................12

13 Bankruptcy Code § 1108 ..................................................................................................................12

14 Other Authorities

15 1st Sess. (1977) ................................................................................................................................24

16 Bankruptcy Rule 2002 ......................................................................................................................25

17 Bankruptcy Rule 4001 ......................................................................................................................25

18 Bankruptcy Rule 4001-2 ..................................................................................................................25

19
      Federal Rules of Bankruptcy Procedure Rule 1007(d) ....................................................................25
20
      H.R. Rep. No. 95-595 .......................................................................................................................24
21

22

23

24

25

26

27

28

                                                                            -4-
      SMRH:4837-8755-0412.3                                                                                        DIP FINANCING MOTION
 1            Sizzler USA Acquisition, Inc. (“SUSAA”), Sizzler USA Holdings, Inc. (“SUSAH”),

 2 Sizzler USA Finance, Inc. (“SUSAFI”), Worldwide Restaurant Concepts (“WRC”), Sizzler USA

 3 Inc. (“SUSA”), Sizzler USA Franchise, Inc. (“SUSAFR”), Sizzler USA Real Property, Inc.

 4 (“SUSARP”), and Sizzler USA Restaurants, Inc. (“SUSAR,” and together with SUSAA, SUSAH,

 5 SUSAFI, SUSAFR, SUSARP, collectively, the “Debtors”), the debtors and debtors in possession

 6 in the above-captioned bankruptcy cases (collectively, the “Case”) move the Court (the “Motion”)

 7 for an order substantially in the form attached to this Motion as Exhibit A (the “DIP Order”) and,

 8 following a final hearing, a final order, among other things:

 9            (a)      approving the Stipulation Regarding Use of Cash Collateral, Provision of Adequate
10 Protection, and Debtor in Possession Financing (the “Stipulation”) filed with the Court as Docket

11 No. ___;

12            (b)      authorizing the Debtor to enter into a postpetition loan to obtain credit and other

13 financial accommodations (the “DIP Loan”) from Kevin Perkins, an individual, and his

14 successors, transferees, and/or assigns (collectively, the “DIP Lender”) substantially in accordance

15 with the terms of that certain Postpetition Promissory Note and Security Agreement dated

16 September 21, 2020 (the “DIP Loan Agreement”) attached to this Motion as Exhibit B and as

17 supplemented or modified by the DIP Order, secured by security interests and liens on

18 substantially all of the assets of the Debtor, pursuant to sections 105, 361, 362, 363(c), 363(e),

19 364(c), 364(d)(1) and 364(e) of title 11 of the United States Code (the “Bankruptcy Code”) and

20 Rules 2002, 4001, 6004 and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

21 Rules”), senior 1 to all other liens on the Collateral except the Carve-Out;

22            (c)      authorizing the Debtors to grant to the DIP Lender super-priority administrative

23 claim status to the extent permitted by section 507(b) of the Bankruptcy Code in the amount of

24 any postpetition loss/diminution in the value of the DIP Lender’s Collateral (defined herein);

25

26

27   1
     This assumes that the Court authorizes repayment in full of the Prepetition Loan from the Debtor
28 in Possession Credit Facility, in which case the Lender’s prepetition security interest would be
   extinguished.
                                                         -5-
     SMRH:4837-8755-0412.3                                                          DIP FINANCING MOTION
 1            (c)      authorizing the Debtors to use the collateral, including cash collateral, that secures

 2 the Debtors’ obligations to the DIP Lender, and granting adequate protection as set forth in this

 3 Motion; and

 4            (d)      modifying the automatic stay to the extent set forth in this Motion.

 5            In support of the Motion, the Debtor respectfully represents the following:

 6                                                        I.

 7                                                    VENUE

 8            The Court has jurisdiction over the matter pursuant to 28 U.S.C. §§ 157 and 1334. This

 9 matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2). Venue is proper
10 pursuant to 28 U.S.C. §§ 1408 and 1409.

11            The Debtors base their request for relief herein on sections 105, 361, 362, 363, 364,
12 503(b), and 507 of the Bankruptcy Code and Bankruptcy Rules 2002, 4001 and 9014.

13                                                       II.

14                                     INTRODUCTORY STATEMENT

15            As more fully set forth herein, the Debtors have an urgent and immediate need for access

16 to cash collateral from the DIP Lender (who also is an insider, the Debtors’ Prepetition Lender,

17 and the holder of liens against substantially all of the Debtors’ personal property assets) in the

18 principal amount of up to $2,000,000 following entry of the DIP Order.

19            The Debtors filed their Case in order to reorganize their financial affairs by rejecting

20 certain non-essential leases and contracts, reducing and restructuring liabilities, all through the

21 infusion of new capital under the terms of the DIP Loan. The Debtors operate fourteen company-

22 owned restaurants and acts as the franchisor or licensor of more than 90 other Sizzler-branded

23 non-debtor entities in the United States and Puerto Rico. But for the current coronavirus

24 pandemic and resulting limited ability to operate under local, county, and state public health

25 mandates, the Debtors can operate profitably, subject to a successful reorganization and infusion

26 of operating funds. However, the Debtors’ ability to operate while they reorganize requires

27 financing in the form of the DIP Loan and immediate access to and use of the Cash Collateral

28 thereunder, the absence of which would immediately and irreparably harm the Debtors, their estate

                                                         -6-
     SMRH:4837-8755-0412.3                                                           DIP FINANCING MOTION
 1 and their creditors. Without such funds, the Debtors would be forced to liquidate their assets, to

 2 the detriment of all creditors.

 3            Given the Debtors current financial condition and outstanding loans (the majority of which

 4 are unsecured loans), the Debtors were unable to obtain unsecured credit allowable under section

 5 503(b)(1) of the Bankruptcy Code. The Debtors also were unable to obtain secured credit from

 6 other sources: (a) having priority over that of administrative expenses of the kind specified in

 7 sections 503(b), 507(a) and 507(b) of the Bankruptcy Code; (b) secured by liens against property

 8 of the Debtors and their estates that are not otherwise subject to a lien; or (c) secured solely by a

 9 junior lien on property of the Debtors and their estates that already are subject to a lien. As a
10 result, financing on a postpetition basis was not otherwise available without granting the DIP

11 Lender the protections, rights and remedies afforded by the DIP Loan Agreement and the DIP

12 Order.

13            As described in more detail below, all of the Debtors’ property is subject to a prepetition

14 lien in favor of the DIP Lender on account of a prepetition loan in the amount of $200,000 (the

15 “Prepetition Loan”). As set forth in the Stipulation, upon the entry of a final order granting this

16 Motion, the Debtors seek Court authority to repay the Prepetition Loan. Under the terms of the

17 Stipulation and subject to Court approval, until such time that the Court authorizes repayment of

18 the Prepetition Loan, the DIP Lender requires replacement and priming liens as a condition

19 precedent to his consent to the Debtors’ use of Cash Collateral.

20            The Debtors have determined that the DIP Loan offered by the DIP Lender not only

21 provides the most favorable terms to the Debtors and their estates, but is the only credit – whether

22 on a secured basis or not – available to the Debtors. In the sound exercise of their business

23 judgment and fiduciary duty, the Debtors have determined to proceed under the DIP Loan offered

24 by the DIP Lender, subject to the approval of the Court.

25            The relevant provisions of the DIP Loan Agreement and the DIP Order are as follows: 2

26

27   2
    Any summary of the terms of the DIP Loan Agreement, the Stipulation, or the DIP Order
28 contained in this Motion is qualified in its entirety by reference to the provisions of the actual DIP

                                                       -7-
     SMRH:4837-8755-0412.3                                                         DIP FINANCING MOTION
 1            Term                                  Description                              Location in
                                                                                             Documents
 2
      Borrowing              $2,000,000                                                   DIP Loan
 3    Limits/New Money                                                                    Agreement,
                                                                                          Recital F, p. 2;
 4                                                                                        Stipulation,
                                                                                          Summary of
 5                                                                                        Relevant
                                                                                          Postpetition
 6                                                                                        Financing Terms,
                                                                                          Recital D; and
 7                                                                                        Agreement ¶ 2;
 8                                                                                        DIP Order ¶¶ 1, 3
      Interest Rate          5% per annum                                                 DIP Loan
 9                                                                                        Agreement, p. 2;
                                                                                          Summary of
10                                                                                        Relevant
                                                                                          Postpetition
11                                                                                        Financing Terms;
                                                                                          DIP Order ¶¶ 1, 3
12    Maturity Date          September 21, 2025                                           DIP Loan
                                                                                          Agreement, p. 2;
13                                                                                        Stipulation,
                                                                                          Summary of
14                                                                                        Relevant
                                                                                          Postpetition
15                                                                                        Financing Terms;
                                                                                          DIP Order ¶¶ 1, 3
16
      Use of Proceeds of     Company’s operating needs for the thirteen-week period       Stipulation, Ex.
17    Postpetition Loan      commencing on the Petition Date – See Budget                 C; DIP Order,
      and Cash Collateral                                                                 DIP Order ¶¶ A,
18                                                                                        C, D, 1, 3
      Security, Priority,    Secured by all Debtors’ assets. First priority lien as       Stipulation,
19    and Adequate           adequate protection to Prepetition Lender super-priority     Summary of
      Protection             administrative claim to the maximum extent allowable by      Relevant
20                           law 3                                                        Postpetition
                                                                                          Financing Terms,
21                                                                                        Recital D, E,
                                                                                          Agreement ¶¶ 3,
22                                                                                        6, 7, 14; DIP
                                                                                          Order ¶¶ 1, 5, 7
23

24 Loan Agreement, Stipulation, and DIP Order, as applicable. To the extent the Motion and the DIP
   Order, the Stipulation, or the DIP Loan Agreement are inconsistent, the documents shall control,
25
   as applicable, in the following order: first, the DIP Loan Agreement, second, the Stipulation, and
26 third the DIP Order, or as applicable, shall control.
   3
     See supra, note 1. In addition, the Lender currently holds a blanket lien against all of the
27 Debtors’ assets pursuant to a security interest granted by the Debtors in connection with the

28 Prepetition Loan Documents. This blanket lien would be terminated upon repayment of the
   Prepetition Loan.
                                                       -8-
     SMRH:4837-8755-0412.3                                                            DIP FINANCING MOTION
 1            Term                                    Description                                 Location in
                                                                                                  Documents
 2
      Modifications to       DIP Lender’s security interest in and liens against all of        Stipulation,
 3    Automatic Stay         Debtors’ personal property assets are deemed automatically        Agreement ¶¶ 3,
                             perfected pursuant to entry of the DIP Order; DIP Lender          4, 7, 12, 13; DIP
 4                           may obtain relief from stay via ex parte submission of a          Order ¶¶ 1, 4
                             declaration attesting to occurrence of an Event of Default,
 5                           provided, however, that the Debtors shall not be precluded
                             from asserting that they are not in default, seek continued
 6                           use of Cash Collateral or oppose such relief
      Carve-Out              Incurred fees and expenses of Debtor’s estate professionals       Stipulation,
 7
                             up to the amounts permitted in the Budget                         Summary of
 8                                                                                             Relevant
                                                                                               Postpetition
 9                                                                                             Financing Terms,
                                                                                               Agreement ¶¶
10                                                                                             1(a), 6, 15; DIP
                                                                                               Order ¶¶ 1, 3
11    Events of Default      (a) the Debtors fail or neglect to perform, keep or observe       DIP Loan, p. 3;
                             any of the provisions of this Stipulation; (b) the Debtors fail   Stipulation,
12                           to repay the DIP Loan used by them upon the expiration of         Agreement ¶ 11;
                             Budget Period; (c) any representation or warranty herein or       DIP Order ¶ 1
13                           in any written statement, report, financial statement or
                             certificate made or delivered under this Stipulation to the
14                           DIP Lender by any Debtor is untrue or incorrect in any
                             material respect as of the date when made or deemed made;
15                           (d) any material provision of any Bankruptcy Loan
                             Document for any reason ceases to be valid, binding and
16                           enforceable in accordance with its terms (other than as
17                           consented to, or caused by, the DIP Lender); (e) the
                             appointment of a trustee or an examiner with enlarged
18                           powers (powers beyond those set forth in sections
                             1106(a)(3) and (4) of the Bankruptcy Code) in this Case (for
19                           the avoidance of doubt the appointment of a trustee under
                             section 1183 of the Bankruptcy Code shall not constitute an
20                           Event of Default); (f) the conversion of this Case to a case
                             under Chapter 7 of the Bankruptcy Code; (g) if there is any
21                           written pleading sustained by the Court under which a party
                             in interest invalidates, subordinates or avoids any material
22                           portion of the DIP Lender lien on or security interest in the
                             DIP Collateral or any material reduction or subordination of
23                           the Obligations by reason of avoidance, invalidation, offset
                             or, except as a result of payments, otherwise; (h) if any
24                           creditor or party in interest seeks to prime the DIP Lender’s
                             security interest under the DIP Loan in the Collateral; (i)
25                           except as permitted herein, the use of Cash Collateral under
                             section 363(c) of the Bankruptcy Code without the DIP
26
                             Lender’s prior written consent or the consent of the Court;
27                           (j) any party in interest obtaining relief from the automatic
                             stay applicable under section 362 of the Bankruptcy Code in
28                           this case to exercise his rights as lienholder or secured party
                             against any portion of the DIP Collateral, unless otherwise
                                                         -9-
     SMRH:4837-8755-0412.3                                                              DIP FINANCING MOTION
 1            Term                                    Description                                Location in
                                                                                                 Documents
 2
                              consented to by the DIP Lender, in writing; (k) an interim
 3                            order approving this Stipulation (“Interim Order”) is not
                              entered by the Bankruptcy Court within ten business days
 4                            following the Petition Date; (l) a final order approving this
                              Stipulation (“Final Order”) is not entered by the Bankruptcy
 5                            Court within forty business days following the Petition
                              Date; (m) the entry of an order by the Bankruptcy Court
 6                            amending, supplementing, staying, vacating, rescinding or
                              otherwise modifying the Prepetition Loan Documents, the
 7                            Interim Order, the Final Order or a sale procedures order
                              without the DIP Lender’ written consent; (n) the sale
 8
                              without the consent of the DIP Lender of all or substantially
 9                            a material portion of any of the Debtors’ assets outside the
                              ordinary course of business either through a sale under
10                            section 363 of the Bankruptcy Code, or otherwise; (o) if
                              there is any written objection sustained by the Court to the
11                            motion to approve this Stipulation; (p) the filing of any
                              Chapter 11 plan inconsistent with this Stipulation; (q) the
12                            dismissal of the Case prior to confirmation of a chapter 11
                              plan; or (r) any Event of Default specified in the DIP
13                            Loan, which is not otherwise covered by the above
                              Events of Default.
14
      Roll-Up                 Upon entry of DIP Order, Prepetition Loan shall be repaid       Stipulation,
15                            via set off from DIP Loan                                       Summary of
                                                                                              Relevant
16                                                                                            Postpetition
                                                                                              Financing Terms
17                                                                                            at n.3, Agreement,
                                                                                              ¶ 3 at n.4, 5; DIP
18                                                                                            Order ¶¶ 1, 3
      Validity, Perfection,   Debtors are prohibited from challenging, avoiding, or           Stipulation,
19    Priority, or Amount     subordinating the DIP Lender’s claims against the Debtors       Agreement ¶¶
      of Prepetition          under the Prepetition Loan Documents                            6(c); DIP Order
20    Secured Claim                                                                           ¶¶ 1, 5, 7
      Borrowing               No event of default, Court has entered interim DIP order        Stipulation,
21    Conditions              within 10 days of the Petition Date, and final DIP Order        Agreement ¶¶
                              within 40 days of Petition Date                                 2(a)(ii), 11; DIP
22                                                                                            Order 1, 3
23                                                       III.

24                                              CERTIFICATION

25            The undersigned counsel for the Debtors has read the Motion; to the best of my

26 knowledge, information, and belief, formed after reasonable inquiry, the terms of the relief sought

27 in the motion are in conformity with the Court’s Guidelines for Cash Collateral and Financing

28 Motions and Stipulations, except as set forth above. I understand and have advised the Debtors

                                                         -10-
     SMRH:4837-8755-0412.3                                                               DIP FINANCING MOTION
 1 that the Court may grant appropriate relief under Bankruptcy Rule 9024 if it determines that a

 2 material element of the Motion was not adequately disclosed in the Introductory Statement.

 3 Dated: September 21, 2020

 4                                     SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 5

 6                                     By                            /s/ Ori Katz
                                                                     ORI KATZ
 7
                                                                   JEANNIE KIM
 8                                                                    GIANNA

 9                                                 Proposed Attorneys for Debtors and Debtors in
                                                                    Possession
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   -11-
     SMRH:4837-8755-0412.3                                                    DIP FINANCING MOTION
 1                           MEMORANDUM OF POINTS AND AUTHORITIES

 2 I.         BACKGROUND

 3            On September 21, 2020 (the “Petition Date”), each of the Debtors filed voluntary petitions

 4 for relief pursuant to subchapter V of chapter 11 of the Bankruptcy Code. The Debtors continue to

 5 operate their business and manage their business as debtors in possession pursuant to sections

 6 1107(a) and 1108 of the Bankruptcy Code.

 7            Since 1958 (first as “Del’s Sizzler Family Steak House”), the Debtors (and their respective

 8 predecessors in interest) have been in the business of operating, and then franchising, family

 9 restaurants. Originally, the Debtors’ menu focused on grilled steaks, but later expanded into other
10 items, including their famed “Salad Bar.” The Debtors currently operate fourteen company-owned

11 restaurants throughout California and Oregon. The Debtors are also the franchisor of

12 approximately 93 franchisee- and licensee-owned restaurants in California, Oregon, Washington,

13 Arizona, Nevada, New Mexico, Utah, Idaho, Florida and Puerto Rico.

14            The global coronavirus pandemic and resulting orders issued by state, county, and city
15 officials prohibiting restaurants from providing customers with dine-in services has decimated the

16 Debtors’ retail dining operations. For the past six months, the Debtors have implemented drastic

17 cost-cutting measures while making every effort to maximize sales as permitted by state and local

18 authorities. Even before the pandemic, however, recent increases to labor costs and local taxes

19 have made it difficult for the Debtors to maintain profitability. Unable to operate at full capacity

20 and subject to uncertainty for the foreseeable future, the Debtors have been unable to maintain

21 cash flow sufficient to meet all of their financial obligations. Ultimately, the dramatic decline in

22 revenues forced the Debtors to seek chapter 11 relief to reorganize their liabilities and obtain an

23 infusion of new operating funds, either in the form of loans or, equity or both. The liabilities to

24 restructure under chapter 11 include business loans, real property leases, certain obligations to

25 former executive employees, and trade debt. The Debtors also intend to close some company-

26 owned restaurants and reject and their related real property leases.

27

28

                                                     -12-
     SMRH:4837-8755-0412.3                                                       DIP FINANCING MOTION
 1            The DIP Loan and Cash Collateral use of which the Debtors seek Court approval by this

 2 Motion will provide the necessary runway for the Debtors to operate while they restructure their

 3 financial affairs.

 4                                                   II.
 5                               PREPETITION LOAN OBLIGATIONS

 6            As described in the Declaration of Christopher Perkins in Support of First Day Motions

 7 filed concurrently with this Motion, the Debtors’ capital structure consists of eight unsecured

 8 loans in favor of: the Collins Family Trust, Perkins US Investment Corporation Pty Ltd, Kevin

 9 Perkins, Carson Sizz, LLC, and the DIP Lender (collectively, the “Unsecured Lenders”). The sum
10 total of outstanding obligations to the Unsecured Lenders is $3,092,181.67. Just before the

11 Petition Date, the Debtors also borrowed from the DIP Lender $200,000 (the “Prepetition Loan”)

12 to act as a “bridge loan” to fund the Debtors’ operations prior to seeking relief under subchapter V

13 of chapter 11 of the Bankruptcy Code. As disclosed at the beginning of this Motion, the DIP

14 Lender is an insider of the Debtors. Further, as a condition to making the Prepetition Loan, the

15 DIP Lender required the Debtors to grant to him a security interest in substantially all of the

16 Debtors’ personal property assets (the “Prepetition Collateral”). The Prepetition Collateral thus

17 serves to secure all of the Debtors’ liabilities and obligations under the Prepetition Loan

18 Documents. The foregoing security interest has been perfected by the filing of a financial

19 statement with the Delaware Department of State, Initial Filing No. 2020 6183000 (the “Financing

20 Statement,” an authentic copy of which is attached as Exhibit B to the Stipulation).

21                                                   III.
22                                    PROPOSED DIP FINANCING

23 A.        The DIP Loan and Use of Cash Collateral Are Critical to Facilitate the Debtors’

24           Restructuring.

25            The Debtors require immediate access to the infusion of cash from the DIP Lender as set

26 forth in the DIP Loan Agreement and Stipulation to continue operating its company-owned

27 restaurants and reorganize their financial affairs. Without immediate funding contemplated by the

28 DIP Loan and use of Cash Collateral, the Debtors would be forced to cease operating their

                                                     -13-
     SMRH:4837-8755-0412.3                                                      DIP FINANCING MOTION
 1 business and convert this case to chapter 7, which would have an adverse effect on the Debtors’

 2 estates, employees, franchisees and licensees, vendors, and other constituents.

 3            Indeed, to meet the Debtors’ obligations to employees and other vendors immediately after

 4 the commencement of this Case, the Debtors need the DIP Lender to fund at least $280,000 of the

 5 DIP Loan. In fact, based on the anticipated timing of the emergency hearing on the Debtors’

 6 various requests for relief by the First Day Motions, the Debtors believe that they may not meet

 7 the funding deadline for their prepetition employee obligations, including payroll. Therefore, the

 8 Debtors requested, and the DIP Lender funded, $280,000 directly into the Debtors’ Concentration

 9 Account held at JP Morgan Chase Bank, N.A., based upon the agreement of the Debtors to hold
10 such funds in trust for the DIP Lender. These funds are necessary to ensure that the Debtors can

11 meet their prepetition payroll obligations. In the event the Court does not enter interim orders

12 granting relief requested related to the DIP Loan or the prepetition employee obligations, the

13 Debtors immediately will return to the DIP Lender the $280,000.

14 B.        The Debtors’ Selection of the DIP Lender as Lender.

15            Given the Debtors’ current financial condition, its obligations to former executives, and the

16 current state of the restaurant and hospitality industry, the Debtors were unable to obtain

17 unsecured credit allowable under section 503(b)(1) of the Bankruptcy Code. The Debtors also

18 were unable to obtain secured credit from other sources: (a) having priority over that of

19 administrative expenses of the kind specified in sections 503(b), 507(a) and 507(b) of the

20 Bankruptcy Code; (b) secured by a lien on property of the Debtors and their estates that are not

21 otherwise subject to a lien; or (c) secured solely by a junior lien on property of the Debtors and

22 their estate that is already subject to a lien. As a result, financing on a postpetition basis was not

23 otherwise available without granting the DIP Lender the protections, rights and remedies afforded

24 by the DIP Loan Agreement and Stipulation.

25            The Debtors have reasonably determined that the DIP Loan offered by the DIP Lender

26 provides favorable terms to the Debtors and their estates. In the sound exercise of their business

27 judgment and fiduciary duties, the Debtors have determined to proceed under the DIP Loan

28 offered by the DIP Lender, subject to the approval of the Court.

                                                      -14-
     SMRH:4837-8755-0412.3                                                        DIP FINANCING MOTION
 1                                                            IV.
 2                           REQUIRED DISCLOSURES FOR CASH COLLATERAL

 3                                         AND FINANCING MOTIONS

 4            Pursuant to the Court’s Guidelines for Cash Collateral and Financing Stipulations

 5 (“Guidelines”), the Debtor makes the following required disclosures:

 6          Required                    Provision               Reason for Provision       Location in Documents
            Disclosure
 7
      The granting of           The DIP Loan is to be          The DIP Lender also is      Stipulation, Summary of
 8    priority or a lien on     secured by all of the          the Prepetition Lender.     Relevant Postpetition
      property of the estate    Debtors’ personal              To the extent the Court     Financing Terms, Recital
 9    pursuant to               property assets. The DIP       does not authorize the      D, E, Agreement ¶¶ 3, 6,
      11 U.S.C. §§ 364(c)       Lenders shall have a first     Debtors to repay the        7, 14; DIP Order ¶¶ 1, 5,
10    or (d)                    priority lien as adequate      Prepetition Loan via set    7
                                protection to Prepetition      off against the DIP Loan
11                              Lender super-priority          proceeds, the DIP
                                administrative claim to        Lender seeks repayment
12                              the maximum extent             of the Prepetition Loan
                                allowable by law4, except      first.
13
                                for the Carve-Out.
14    The providing of          Upon entry of the DIP          The DIP Lender has          Stipulation, Summary of
      adequate protection       Order, the Prepetition         consented to cash           Relevant Postpetition
15    or priority with          Loan shall be repaid via       collateral use and agreed   Financing Terms at n.3,
      respect to a claim        set off from DIP Loan.         to make the DIP Loan        Agreement, ¶ 3 at n.4, 5;
16    that arose before the                                    available.                  DIP Order ¶¶ 1, 5, 7
      commencement of
17    the case, including
      the granting of a lien
18    on property of the
      estate to secure the
19    claim, or the use of
      property of the estate
20    or credit obtained
      under 11 U.S.C.
21    § 364 to make cash
      payments on account
22
      of the claim
23    A determination           The Debtors have               The DIP Lender has          Stipulation, Agreement
      with respect to the       stipulated to the validity,    consented to cash           ¶ 6(c); DIP Order ¶¶ 1, 5,
24    validity, perfection,     priority, and amount of        collateral use and agreed   7
      priority, or amount       prepetition lien and will      to make the DIP Loan
25    of a claim that arose     not challenge or attempt       available.

26
   4
     See supra, note 1. In addition, the Lender currently holds a blanket lien against all of the
27 Debtors’ assets pursuant to a security interest granted by the Debtors in connection with the

28 Prepetition Loan Documents. This blanket lien would be terminated upon repayment of the
   Prepetition Loan.
                                                              -15-
     SMRH:4837-8755-0412.3                                                                 DIP FINANCING MOTION
 1          Required                  Provision                Reason for Provision        Location in Documents
            Disclosure
 2
      before the              to avoid or subordinate
 3    commencement of         the DIP Lender’s claims
      the case, or of any     against the Debtors under
 4    lien securing such      Prepetition Loan
      claim                   Documents.
 5    A waiver or             The DIP Lender’s                The Debtors anticipate       Stipulation, Agreement
      modification of the     security interest in and        that this case will be       ¶¶ 3, 4, 7, 12, 13; DIP
 6    provisions of the       liens against all of the        relatively short as it is    Order ¶¶ 1, 4
      Bankruptcy Code or      Debtors’ personal               under Subchapter V of
 7
      applicable rules        property assets are             Chapter 11 of the
 8    relating to the         deemed automatically            Bankruptcy Code. The
      automatic stay          perfected pursuant to           DIP Lender has agreed
 9                            entry of the DIP Order.         to funding the Debtors’
                              The DIP Lender has the          reorganization, including
10                            right to obtain relief from     consent to use of cash
                              stay via ex parte               collateral use.
11                            submission of a
                              declaration attesting to
12                            occurrence of an Event of
                              Default, provided,
13                            however, that the Debtors
                              shall not be precluded
14                            from asserting that they
                              are not in default, seek
15                            continued use of Cash
                              Collateral or oppose such
16                            relief
17    A waiver or             The Debtors have                The DIP Lender’s             Stipulation, Agreement
      modification of the     stipulated to automatic         agreement to lend and        ¶¶ 3, 4, 7, 12, 13; DIP
18    applicability of        perfection of DIP Liens         consent to cash collateral   Order ¶¶ 1, 5, 7
      nonbankruptcy law       and Adequate Protection         use and agreement to
19    relating to the         Liens upon the entry of         provide the DIP Loan.
      perfection of a lien    the DIP Order.
20    on property of the
      estate, or on the
21    foreclosure or other
      enforcement of the
22    lien
      A release, waiver, or   The Debtors have                The DIP Lender’s             Stipulation, Agreement,
23    limitation of any       stipulated that their rights    agreement to lend and        ¶ 6(b); DIP Order ¶ 1
      right under             under section 506(c) will       consent to cash collateral
24    11 U.S.C. § 506(c)      be subject to the DIP           use.
                              Lender’s super-priority
25                            claim.
26    Provisions for          Carve-out provided for          Cost of paying for the       Stipulation, Summary of
      “carve-outs” for        Debtors’ bankruptcy             administration of this       Relevant Postpetition
27    professionals’ fees     counsel, U.S. Trustee and       case.                        Financing Terms,
      and expenses.           Clerk of Court fees, and                                     Agreement ¶¶ 1(a), 6, 15;
28                            other professionals                                          DIP Order ¶¶ 1, 3


                                                             -16-
     SMRH:4837-8755-0412.3                                                                 DIP FINANCING MOTION
 1          Required                      Provision            Reason for Provision       Location in Documents
            Disclosure
 2
                                employed by the
 3                              Debtors’ estates.
              Also pursuant to the Guidelines, the Debtors have listed below each of the provisions that
 4
     are identified in the Guidelines as provisions that the Court will not ordinarily approve and has
 5
     identified whether such provisions are applicable here:
 6

 7               Provision                                              Description

 8    Cross-collateralization             Upon entry of the DIP Order, the Prepetition Loan will be repaid in full
      clauses and “roll-ups”              via set off (Stipulation, Summary of Relevant Postpetition Financing
 9                                        Terms at n.3, Agreement, ¶ 3 at n.4, 5; DIP Order paragraph 1, 3)

10    Provisions or findings of fact      Debtors’ stipulations to validity of prepetition liens and challenge
      that bind the estate or all         provisions to said liens (Stipulation, Agreement ¶ 6(c); DIP Order
11    parties in interest with respect    paragraph 1, 5, 7)
      to the validity, perfection, or
12    amount of secured party’s
      lien or debt
13
      Provisions or findings of fact      There provisions of paragraphs 1, 5, and 7 of the DIP Order which
14    that bind the estate or all         provide that the DIP Lender’s liens against all of the Debtors’ assets
      parties in interest with respect    shall be first priority, except that if the Court authorizes repayment in
15    to the relative priorities of the   full of the Prepetition Loan from the DIP Loan, the Lender’s prepetition
      secured party’s lien and liens      security interest would be extinguished (Stipulation, Agreement ¶ 6(c);
16    held by persons who are not         DIP Order paragraph 1, 5, 7)
      party to the stipulation
17
      Waivers of 11 U.S.C. §              Debtors have agreed that their rights under section 506(c) rights as to
18    506(c), unless the waiver is        collateral for DIP loan and prepetition loans will be subject to the DIP
      effective only during the           Lender’s superpriority lien (Stipulation, Agreement, ¶ 6(b); DIP Order
19    period in which the debtor is       paragraph 1)
      authorized to use cash
20    collateral or borrow funds

21    Provisions that operate, as a       Filing of a Chapter 11 plan inconsistent with the Stipulation defined as
      practical matter, to divest the     an event of default (Stipulation, Agreement ¶ 11(q); DIP Order
22    debtor in possession of any         paragraph 1)
      discretion in the formulation
23    of a plan or administration of
      the estate or to limit access to
24    the court to seek any relief
      under other applicable law
25
      Automatic relief from the           DIP Lender is granted automatic relief from stay as noted above to
26    automatic stay upon default,        enforce rights under DIP Loan Agreement/Stipulation and events of
      conversion to chapter 7, or         default include conversion to chapter 7 and appointment of trustee.
27    appointment of a trustee            (Stipulation, Agreement ¶¶ 3, 4, 7, 12, 13; DIP Order paragraph 1, 4)

28    Waivers of procedural               Automatic perfection of DIP Liens and Adequate Protection Liens

                                                            -17-
     SMRH:4837-8755-0412.3                                                                DIP FINANCING MOTION
 1               Provision                                           Description
 2    requirements, including those   (Stipulation, Agreement ¶¶ 3, 4, 7, 12, 13; DIP Order paragraph 1, 5, 7)
      of foreclosure mandated
 3    under applicable
      nonbankruptcy law, and for
 4    perfection of replacement
      liens
 5
      Waivers, effective on default N/A
 6    or expiration, of the debtor’s
      right to move for a court
 7    order pursuant to 11 U.S.C. §
      363(c)(2)(B) authorizing the
 8    use of cash collateral in the
      absence of the secured party’s
 9    consent

10    Findings of fact on matters     The Debtors believe that the proposed findings in the DIP Order are
      extraneous to the approval      appropriately tailored to the relief requested
11    process

12    Provisions providing            The Carve-Out in Paragraph 15 of the Stipulation and in the Budget
      unreasonable treatment with     attached as Exhibit C thereto include amounts for estate professionals
13    respect to fees or              that the Debtors believe are reasonable in light of the facts and expected
      professionals retained by a     timeline of this Case
14    creditors’ committee
      compared to any carve-outs
15    provided for professionals
      retained by the debtor in
16    possession or trustee

17                                                       V.

18                           MEMORANDUM OF POINTS AND AUTHORITIES

19 A.         The DIP Loan Should Be Approved Under Bankruptcy Code Section 364(c), 364(d)(1)

20            The Debtors need cash to meet ongoing obligations necessary to operate their business and

21 administer their Chapter 11 Case while they reorganize their liabilities and obtain an infusion of

22 new operating funds, either in the form of loans or, equity or both. The liabilities to restructure

23 under chapter 11 include business loans, real property leases, certain obligations to former

24 executive employees, and trade debt. The Debtors also intend to close some company-owned

25 restaurants and reject and their related real property leases. Under section 364(c) and 364(d)(1) of

26 the Bankruptcy Code, the Debtors request authority to enter into the DIP Loan Agreement as an

27 administrative expense, having priority over other administrative expenses and secured by a lien

28 on all of the Debtors’ personal assets, except for the Carve-Out, assuming that the Court

                                                        -18-
     SMRH:4837-8755-0412.3                                                            DIP FINANCING MOTION
 1 authorizes repayment in full of the Prepetition Loan from the DIP Loan, in which case the DIP

 2 Lender’s prepetition security interest would be extinguished.

 3            Pursuant to section 364(c) of the Bankruptcy Code, a debtor may, in the exercise of

 4 business judgment, incur secured debt if the debtor has been unable to obtain unsecured credit and

 5 the borrowing is in the best interest of the estate. Section 364(c) of the Bankruptcy Code provides,

 6 in pertinent part, that:

 7                     (c) If the trustee [or debtor in possession] is unable to obtain
                       unsecured credit allowable-under section 503(b)(1) of this title as an
 8                     administrative expense, the court, after notice and a hearing, may
                       authorize the obtaining of credit or the incurring of debt –
 9
10                             (1) with priority over any and all administrative expenses of
                       the kind specified in section 503(b) or 507(b) of this title:
11
                              (2) secured by a lien on property of the estate that is not
12                     otherwise subject to a lien; or
13                             (3) secured by a junior lien on property of the estate that is
                       subject to a lien.
14

15 11 U.S.C. § 364(c).
          Section 364(d)(1) of the Bankruptcy Code governs the incurrence of senior secured debt or
16

17 “priming” loans. Pursuant to section 364(d)(1) of the Bankruptcy Code, the Court may, after

18 notice and a hearing, authorize the obtaining of credit or the incurring of debt secured by a senior

19 or equal lien only if –
                   (1)     the trustee is unable to obtain such credit otherwise; and
20

21                     (2)      there is adequate protection of the interest of the holder of
                       the lien on the property of the estate on which such senior or equal
22                     lien is proposed to be granted.

23 11 U.S.C. § 364(d)(1).

24            The Debtors’ execution of the DIP Loan Agreement is an exercise of their sound business
25 judgment that warrants Court approval. The Debtors have analyzed their projected financing

26 needs during the pendency of this Chapter 11 Case and the Debtors’ anticipated reorganization

27 process. Based on that analysis, the Debtors determined that they need postpetition financing to

28 continue operating while they restructure their financial affairs under Subchapter V of Chapter 11.

                                                         -19-
     SMRH:4837-8755-0412.3                                                           DIP FINANCING MOTION
 1 Accordingly, the Debtors began negotiating with the DIP Lender regarding the terms of

 2 postpetition financing in as early as August 2020. Prior to commencing negotiations with the DIP

 3 Lender, the Debtors explored financing options from third parties (including other non-debtor

 4 insiders), but were unsuccessful. Thus, after a series of good faith, arm’s-length negotiations with

 5 the DIP Lender, the parties agreed to the terms of the DIP Loan Agreement. Based on the advice

 6 of their professionals, the Debtors have determined in their sound business judgment that the terms

 7 of the DIP Loan provide a greater amount of financing on more favorable terms than any other

 8 reasonably available alternative.

 9            Specifically, the DIP Loan will provide the Debtors with access to borrowing availability
10 to pay their immediate operating expenses, including prepetition employee obligations, rent,

11 utilities, and certain vendor payments, as well as restructuring-related expenses. Without the DIP

12 Loan, the Debtors do not have sufficient cash flow to pay for these items. It is especially critical

13 that the Debtors obtain Court approval to enter into the DIP Loan as soon as possible, but in any

14 event before the close of business on Tuesday, September 22, 2020. This is because the

15 Debtors’ next payroll obligation is due to be funded before 12:01 a.m. on Wednesday, September

16 23, 2020, to ensure that the Debtors’ employees receive their paychecks for services rendered and

17 wages and salaries earned, prepetition, on September 25, 2020, subject to Court approval. Indeed,

18 to ensure that the Debtors’ prepetition employee obligations are timely paid, the DIP Lender has

19 pre-funded $280,000 directly into the Debtors’ Concentration Account held at JP Morgan Chase

20 Bank, N.A., based upon the agreement of the Debtors to hold such funds in trust for the DIP

21 Lender. Unless these prepetition employee obligations and other essential operating expenses are

22 paid, the Debtors will be forced to cease their business operations, which would result in

23 irreparable harm to the value of their assets. The DIP Loan therefore represents the best chance of

24 survival for the Debtors and should be authorized as a proper exercise of the Debtors’ business

25 judgment.

26            The liens that the Debtors propose to grant to the DIP Lender to secure repayment of the

27 DIP Loan will prime only the existing prepetition secured debt of the DIP Lender on account of

28 the Prepetition Loan that the DIP Lender made to the Debtors as a “bridge loan.” Upon Court

                                                     -20-
     SMRH:4837-8755-0412.3                                                       DIP FINANCING MOTION
 1 approval of the Debtors’ full repayment of the Prepetition Loan via set off against the DIP Loan

 2 proceeds, the Prepetition Lender’s lien will be extinguished. Despite efforts to locate alternative

 3 funding sources, the Debtors do not have access to financing on better terms than the proposed

 4 DIP Loan. Moreover, the Debtors cannot obtain the financing that they requires via unsecured

 5 credit allowable under section 503(b)(1) of the Bankruptcy Code. The DIP Loan is essential for

 6 the Debtors to obtain credit from vendors because the existence of this facility will afford vendors

 7 a level of comfort that the Debtor will be able to pay for the goods and services that they will

 8 receive on credit.

 9            As indicated above, section 364(c) of the Bankruptcy Code enumerates certain incentives
10 that a bankruptcy court may grant to postpetition lenders. Such incentives are not exhaustive.

11 Bankruptcy courts frequently have authorized the use of inducements not specified in the statute.

12 See, e.g., Unsecured Creditors’ Comm. V. First Nat’l Bank & Trust Co. (In re Ellingsen MacLean

13 Oil Co.), 834 F.2d 599 (6th Cir. 1987) (affirming financing order that prohibited any challenges to

14 the validity of already existing liens); In re Defender Drug Stores, 126 B.R. 76 (Bankr. D. Ariz.

15 1991) (authorizing enhancement fee to postpetition lender), aff’d, 145 B.R. 312, 316 (B.A.P. 9th

16 Cir. 1992) (“[b]ankruptcy courts . . . have regularly authorized postpetition financial arrangements

17 containing lender incentives beyond the explicit priorities and liens specified in section 364”); In

18 re Antico Mfg. Co., 31 B.R. 103 (Bankr. E.D.N.Y. 1983) (authorizing lien on prepetition collateral

19 to secure postpetition indebtedness).

20            The Debtors propose to grant the DIP Lender certain enhancements in the form of liens
21 against the Debtors’ prepetition and postpetition assets, debt and security acknowledgements, and

22 limitation of rights under sections 506(c) of the Bankruptcy Code. The Debtors believe that such

23 enhancements are reasonable in return for the funding available under the DIP Loan and consent

24 to the use of the DIP Lender’s cash collateral.

25            The DIP Loan is the Debtors’ best available financing option for a variety of reasons.
26 First, the availability of the DIP Loan under the DIP Loan Agreement will provide the Debtors

27 with the necessary liquidity and time to conduct and conclude the sale process for substantially all

28 of its assets. Second, the terms of the DIP Loan Agreement are competitive and substantially less

                                                      -21-
     SMRH:4837-8755-0412.3                                                       DIP FINANCING MOTION
 1 costly than alternative postpetition financing. Third, while the Debtors will stipulate to the

 2 validity of the DIP Lender’s Prepetition Lien in exchange for his consent to the DIP Loan and cash

 3 collateral use, the DIP Lender is reducing, on a dollar-for-dollar basis, the amount of funding

 4 available under the DIP Loan as and for set off of the Prepetition Loan. Moreover, the Subchapter

 5 V Trustee appointed in this Case will have the ability to review and challenge said lien.

 6            In light of the Debtors’ inability to find postpetition financing and consent to cash

 7 collateral use on more favorable terms, the fact that the DIP Lender already holds a lien on all of

 8 the Debtors’ assets, and the various benefits afforded to all parties in interest by the Debtors’ entry

 9 into the DIP Loan Agreement, as described above, the Debtors submit that the validation of the
10 DIP Lender’s prepetition claims is appropriate and should be approved, subject to Court approval

11 of repayment of the Prepetition Loan with the proceeds of the DIP Loan.

12            The Debtors respectfully submit that the DIP Loan satisfies section 364(c) and (d) of the
13 Bankruptcy Code. The best credit terms available to the Debtors are those set forth in the DIP

14 Loan Agreement. Thus, the Debtors believe that it is fair, reasonable, and necessary for the Court

15 to approve the DIP Loan and enter the DIP Order. In addition to representing the best terms

16 presently available to Debtors, the DIP Financing is also in the best interests of the Debtors’

17 estates. The DIP Loan will provide the Debtors with funding necessary to maintain and operate

18 their business and restructure their financial affairs. The DIP Loan therefore is plainly in the best

19 interests of Debtors’ estates.

20            Based on the foregoing, the DIP Lender should be accorded the benefits of section 364(e)
21 of the Bankruptcy Code in respect of the DIP Loan because he has offered to extend such

22 financing in good faith. Further, section 364(e) provides a lender with a presumption of good

23 faith. See Weinstein, Eisen, Weiss LLP v. Gill (In re Cooper Common, LLC), 424 F.3d 963, 969

24 (9th Cir. 2005).

25 B.         The Court Should Grant the Debtors Access to Cash Collateral Under Bankruptcy

26            Code Section 363(c)(1) on a Final Basis.

27            The Debtors’ use of property of their estates is governed by section 363 of the Bankruptcy

28 Code. Section 363(c)(1) provides, in pertinent part, that:

                                                       -22-
     SMRH:4837-8755-0412.3                                                         DIP FINANCING MOTION
 1                     If the business of the debtor is authorized to be operated under
                       section . . . 1108 . . . of this title and unless the court orders
 2                     otherwise, the trustee [or debtor in possession] may enter into
                       transactions, including the sale or lease of property of the estates, in
 3
                       the ordinary course of business, without notice or hearing, and may
 4                     use property of the estates in the ordinary course of business without
                       notice or hearing.
 5
     11 U.S.C. § 363(c)(1).
 6
              The Bankruptcy Code establishes a special requirement, however, regarding the debtor in
 7
     possession’s use of “cash collateral,” defined as “cash, negotiable instruments, documents of title,
 8
     securities, deposit accounts, or other cash equivalents whenever acquired in which the estates and
 9
     an entity other than the estates have an interest . . . .” 11 U.S.C. § 363(a). Section 363(c)(2) of the
10
     Bankruptcy Code permits the debtor in possession to use, sell, or lease cash collateral under
11
     subsection (c)(1) only if either of two alternative circumstances exists:
12
                       (A) each entity that has an interest in such cash collateral consents;
13                     or (B) the court, after notice and a hearing, authorizes such use, sale,
                       or lease in accordance with the provisions of this section.
14

15 11 U.S.C. § 363(c)(2).

16            Here, the DIP Lender’s consent to the use of cash collateral and such use is absolutely

17 necessary in the Debtors’ business judgment to continue operating their company-owned

18 restaurants, subleasing real property, and franchising the Sizzler brand and proprietary restaurant

19 operations process. In addition, the DIP Lenders is being provided adequate protection for the use

20 of his cash collateral.

21            Section 361 of the Bankruptcy Code specifies the means by which adequate protection

22 may be provided. Adequate protection may include, but is not limited to “periodic cash

23 payments” to the extent that such use “results in a decrease in value of such entity’s interest in

24 such property” and “granting such other relief…, as will result in the realization by such entity of

25 the indubitable equivalent of such entity’s interest in such property.” 11 U.S.C. § 361.

26            What constitutes adequate protection is determined on a case-by-case basis, and courts

27 have broad flexibility under Bankruptcy Code section 361 in determining what constitutes

28 adequate protection. See, e.g., In re McKillips, 81 B.R. 454, 458 (Bankr. N.D. Ill. 1987); In re

                                                         -23-
     SMRH:4837-8755-0412.3                                                           DIP FINANCING MOTION
 1 Green, 436 B.R. 91, 94 (Bankr. S.D. Ill. 2010) (“[W]hether a particular secured creditor is

 2 adequately protected is a determination to be made on a case-by-case basis and is within the

 3 discretion of the court.”). Indeed, section 361 of the Bankruptcy Code merely specifies the means

 4 by which adequate protection may be provided. “It does not require the court to provide it. To do

 5 so would place the court in an administrative role. Instead, the trustee or debtor in possession will

 6 provide or propose a protection method. If the party that is affected by the proposed action

 7 objects, the court will determine whether the protection provided is adequate. The purpose of this

 8 section is to illustrate means by which it may be provided and to define the contours of the

 9 concept.” H.R. Rep. No. 95-595, at 338, 95th Cong., 1st Sess. (1977).
10             As adequate protection for the use of the DIP Lender’s cash collateral comes in the form of
11 a first priority lien and super-priority claims granted to the DIP Lender 5. The Debtors submit that

12 the foregoing adequately protects the DIP Lender in a manner consistent with the requirements of

13 the Bankruptcy Code. Accordingly, the Debtors’ use of Cash Collateral should be approved.

14 C.          The Automatic Stay Should be Modified on a Limited Basis.

15             The relief requested in this Motion contemplates a modification of the automatic stay (to

16 the extent applicable) to permit the Debtors to: (i) grant the lien described above with respect to

17 DIP Lender and to perform such acts as may be requested to assure such priority status and afford

18 the DIP Lender with rights upon default under the DIP Loan Agreement; (ii) execute such other

19 documents as may be required to effectuate the financing and (iii) implement the terms of the

20 proposed DIP Order. Stay modifications of this kind are ordinary features of postpetition

21 financing facilities and, in the Debtors’ business judgment, are reasonable under the present

22 circumstances.

23                                                      VI.
24                                                   NOTICE

25             Notice of the Motion will provided to the following parties or, in lieu thereof, on their

26 counsel, if known: (a) the Office of the United States Trustee, (b) upon appointment, the

27

28   5
         See supra, notes 1 and 3.
                                                        -24-
     SMRH:4837-8755-0412.3                                                          DIP FINANCING MOTION
 1 Subchapter V Trustee appointed to this Case, (c) the creditors appearing on the list filed in

 2 accordance with Rule 1007(d) of the Federal Rules of Bankruptcy Procedure, (d) the DIP Lender

 3 and his counsel, (e) parties that file with the Court and serve upon the Debtor requests for notice of

 4 all matters in accordance with Bankruptcy Rule 2002, and (f) any known parties that assert a lien

 5 on the Debtors’ assets. The Debtors submit that, in light of the nature of the relief requested, no

 6 other or further notice need be given.

 7                                                  VII.

 8                                            CONCLUSION

 9            Based upon the foregoing, the Debtors request entry of the DIP Order under sections
10 105, 361, 362, 363, 364 and 507 of the Bankruptcy Code, Bankruptcy Rule 4001 and local

11 Bankruptcy Rule 4001-2, (1) approving the Stipulation; (2) authorizing the Debtor to (a) enter

12 into and incur credit under the DIP Loan Agreement with the DIP Lender, (b) use cash

13 collateral, and (c) provide adequate protection to the DIP Lender in accordance with the

14 provisions of this Motion; and (3) providing such other and further relief as is just and proper.

15
     Dated: September 21, 2020
16
                                        SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
17

18
                                        By                           /s/ Ori Katz
19                                                                   ORI KATZ
20                                                                 JEANNIE KIM
                                                                 GIANNA SEGRETTI
21
                                                           Proposed Attorneys for Debtors and
22                                                               Debtors in Possession
23

24

25

26

27

28

                                                    -25-
     SMRH:4837-8755-0412.3                                                      DIP FINANCING MOTION
 1                           Exhibit A

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                               -26-
     SMRH:4837-8755-0412.3               DIP FINANCING MOTION
 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     A Limited Liability Partnership
 2   Including Professional Corporations
   ORI KATZ, Cal. Bar No. 209561
 3 JEANNIE KIM, Cal. Bar No. 270713
   GIANNA SEGRETTI, Cal. Bar No. 323645
 4 Four Embarcadero Center, 17th Floor
   San Francisco, California 94111-4109
 5 Telephone:    415.434.9100
   Facsimile:    415.434.3947
 6 Email:        okatz@sheppardmullin.com
                 jekim@sheppardmullin.com
 7               gsegretti@sheppardmullin.com

 8 Proposed Attorneys for Debtors and
   Debtors in Possession,
 9
   FINESTONE HAYES LLP
10 Stephen D. Finestone, Cal. Bar No. 125675
   Jennifer C. Hayes, Cal. Bar No. 197252
11 Ryan A. Witthans, Cal. Bar No. 301432
   456 Montgomery Street, 20th Floor
12 San Francisco, California 94104
   Telephone:    (415) 421-2624
13 Facsimile:    (415) 398-2820

14 Attorneys for Secured Creditor,
   Kevin Perkins
15
                             UNITED STATES BANKRUPTCY COURT
16
                  NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
17
   In re                                      Case No.:
18
   ☐ SIZZLER USA ACQUISITION, INC., a         Joint Administration Requested with Case
19     Delaware corporation                   Nos. [•]
   ☐ SIZZLER USA HOLDINGS, INC., a
20     Delaware corporation                   Chapter 11
   ☐ SIZZLER USA FINANCE, INC., a
21     Delaware corporation                   INTERIM ORDER APPROVING
   ☐ WORLDWIDE RESTAURANT                     STIPULATION REGARDING USE OF
22     CONCEPTS, INC., a Delaware             CASH COLLATERAL, PROVISION OF
       corporation                            ADEQUATE PROTECTION AND
23 ☐ SIZZLER USA, INC., a Delaware            DEBTOR IN POSSESSION FINANCING
       corporation
24 ☐ SIZZLER USA FRANCHISE, INC., a
       Delaware corporation                   Date:         [•]
25 ☐ SIZZLER USA REAL PROPERTY, INC.,         Time:         [•]
       a Delaware corporation                 Courtroom: Telephonic/Video Hearing Only
26 ☐ SIZZLER USA RESTAURANTS, INC., a
       Delaware corporation
27 ☒ ALL DEBTORS
                  Debtors and
28                Debtors in Possession

                                               -1-
    SMRH:4837-8755-0412.3                                         DIP FINANCING MOTION
 1            The Motion for Order Approving Stipulation Regarding Use of Cash Collateral, Provision

 2 of Adequate Protection, and Debtor in Possession Financing (the “Motion”) filed by the above-

 3 captioned debtors and debtors in possession Sizzler USA Acquisition, Inc., Sizzler USA Holdings,

 4 Inc., Sizzler USA Finance, Inc., Worldwide Restaurant Concepts, Inc., Sizzler USA, Inc., Sizzler

 5 USA Franchise, Inc., Sizzler USA Real Property, Inc., and Sizzler USA Restaurants, Inc.

 6 (collectively, the “Debtors” or “Sizzler”), came before the Court for an interim hearing on

 7 September [•], 2020. Appearances were as noted on the record.

 8            The Court having considered the Debtors’ Motion, the declaration and other evidence

 9 submitted in support of the Motion, and all papers on file herein, and having heard the argument of
10 counsel and matters presented at the time of hearing, and based upon the Motion, the record before

11 the Court, and the combined consent of the Debtors and Kevin Perkins (the “DIP Lender”) to the

12 entry of this Order,

13            IT APPEARS TO THE COURT AS FOLLOWS:

14            A.       Entry of this Interim Order is necessary to prevent the immediate and irreparable

15 harm to the Debtors and their estates that would otherwise result if the Debtors are prevented from

16 obtaining postpetition financing and using Cash Collateral for the payment of the expenses

17 approved in the Stipulation (defined below).

18            B.       The Debtors have made reasonable efforts, under the circumstances, to locate

19 financing of the type contemplated by this Interim Order; the Debtors are unable to obtain, in the

20 ordinary course of business or otherwise, financing of the type contemplated herein, either in the

21 form of unsecured credit allowable under section 503(b)(1) of the Code as an administrative

22 expense pursuant to sections 364(a) or (b) of the Code, or unsecured credit allowable under

23 sections 364(a) and 364(b) of the Code; and the Debtors are unable to obtain financing of the type

24 contemplated herein in the form of secured credit pursuant to section 364(c) or 364(d) of the Code

25 on terms more favorable than those offered by the Secured Lender pursuant to this Interim Order

26 and the Stipulation.

27            C.       The terms and conditions of the DIP Loan and Cash Collateral use have been

28 negotiated in good faith and at arm’s length and the Debtors have offered sufficient proof thereof.

                                                        -2-
     SMRH:4837-8755-0412.3                                                        DIP FINANCING MOTION
 1 Accordingly, it appears to the Court that the terms of the DIP Loans and Cash Collateral use

 2 sought to be approved in the Motion have been extended in good faith and that any credit

 3 extended, loans to be made, Cash Collateral use permitted, or other financial accommodations

 4 granted to the Debtors pursuant to this Order shall be deemed to be extended in good faith as that

 5 term is used in section 364(e) of the Code.

 6            D.       Good cause has been shown for the entry of this Interim Order. Among other

 7 things, entry of this Order will minimize disruption of the Debtors and permit the Debtors to

 8 continue business operations without significant interruption. The terms of the DIP Loan, Cash

 9 Collateral use, and other financial accommodations authorized hereby reflect the Debtors’ exercise
10 of prudent business judgment consistent with its fiduciary duties.

11            ACCORDINGLY, IT IS HEREBY ORDERED THAT:
12            1.       The Motion is GRANTED on an interim basis. The Stipulation Regarding Use of
13 Cash Collateral, Provision of Adequate Protection, and Debtor in Possession Financing (the

14 “Stipulation”) by and between the Debtors and the Secured Lender is hereby APPROVED in all

15 respects on an interim basis. The terms and conditions of the Stipulation are hereby incorporated

16 into this Interim Order by this reference, and the approval of the Motion and Stipulation in this

17 Interim Order constitute approval of all the provisions of the Stipulation as if fully set forth herein.

18 Capitalized terms not defined in this Interim Order shall have the meanings given to them in the

19 Stipulation.

20            2.       The Debtors are authorized to enter into the Stipulation and all instruments,
21 agreements, and other documents referred to in or implementing the Stipulation, and the terms of

22 the Stipulation shall be binding upon the Debtors and the Debtors’ estates.

23            3.       The Debtors shall be authorized to use Cash Collateral and to borrow under the
24 Debtor in Possession Credit Facility through the Final Hearing (defined below) on the Motion

25 pursuant to the terms and conditions of the Stipulation.

26            4.       The automatic stay provisions of Section 362 of the Bankruptcy Code are vacated
27 and modified, without the need for any further action of the Secured Lender or the Court, to the

28

                                                        -3-
     SMRH:4837-8755-0412.3                                                         DIP FINANCING MOTION
 1 extent necessary to permit the Secured Lender to give effect to any rights granted in this Interim

 2 Order and the Stipulation.

 3            5.       Following entry of this Interim Order, the Debtors shall, on or before September

 4 [•], 2020, provide notice of this Interim Order and of the final hearing on the Motion (the “Final

 5 Hearing”) by first-class mail to the Office of the United States Trustee, the 20 largest unsecured

 6 creditors, all parties requesting special notice, and all parties having liens or security interests of

 7 record in any of the Debtors’ assets.

 8            6.       The Final Hearing shall be held before this Court on [•], 2020 at [•] or as soon as

 9 the parties may be heard.
10            7.       The subject of this Interim Order is a “core” proceeding as defined in 28. U.S.C.

11 § 157(b)(2)(D). This Interim Order shall take effect and be fully enforceable immediately upon its

12 entry, and upon such entry, shall be binding upon and shall inure to the benefit of the DIP Lender,

13 the Debtors, the Debtors’ estates, and their respective successors, transferees, and/or assigns, and

14 the terms and provisions of this Interim Order and the Stipulation as well as the liens, claims, and

15 security interests granted in this Interim Order and the Stipulation shall continue in these

16 proceedings and any superseding proceedings under the Bankruptcy Code, and such liens and

17 security interests shall maintain their priority as provided by this Interim Order and the

18 Stipulation, until satisfied and discharged.

19            8.       The Court has and will retain jurisdiction to enforce this Interim Order and the

20 Stipulation according to their terms.

21                              * * * * END OF [PROPOSED] ORDER * * * *

22

23

24

25

26

27

28

                                                        -4-
     SMRH:4837-8755-0412.3                                                          DIP FINANCING MOTION
 1                           Exhibit B

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                               -27-
     SMRH:4837-8755-0412.3               DIP FINANCING MOTION
